MEMORANDUM OPINION
                                        No. 04-11-00476-CV

                                    Michael J. WESTHEIMER,
                                             Appellant

                                                 v.

                               MCNELIS & ASSOCIATES, PLLC,
                                         Appellee

                     From the County Court at Law No. 7, Bexar County, Texas
                                     Trial Court No. 363920
                             Honorable Jason Pulliam, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 24, 2011

DISMISSED

           The parties filed a joint Motion to Dismiss With Prejudice stating they have fully and

finally settled all claims between them. The motion is granted and this appeal is dismissed with

prejudice. See TEX. R. APP. P. 42.1(a)(1).



                                                             PER CURIAM